Citation Nr: 0841725	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  98-04 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
for neurological manifestations in the left upper extremity 
due to a cervical spine disorder.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to September 1987, with a reported 2 years, 9 months, 
and 13 days of prior, unverified, active service.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 1997 rating decision by Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
increased the rating for the veteran's cervical spine 
disorder from 10 percent to 20 percent disabling, effective 
June 18, 1996; and an April 1999 decision which denied the 
veteran's claim for entitlement to TDIU.  A May 2003 
supplemental statement of the case (SSOC) assigned a separate 
10 percent rating for decreased sensation in the left upper 
extremity from September 23, 2002, the effective date of the 
regulation changes allowing separate evaluation of symptoms.  

In August 2000, the Board remanded the case for additional 
development.  Subsequently, in a May 2003 rating decision, 
the RO assigned a separate 10 percent disability rating for 
neurological manifestations of the cervical spine disorder. 


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disorder 
has been consistently productive of no more than moderate 
limitation of motion with intermittent pain and painful 
motion; at no time was it manifested by intervertebral disc 
syndrome with severe, recurring attacks with intermittent 
relief; severe limitation of motion; incapacitating episodes; 
forward flexion limited to 15 degrees or less, or ankylosis.

2.  The veteran's neurological manifestations in the left 
upper extremity due to a cervical spine disorder have not 
been characterized by moderate incomplete paralysis.

3.  The veteran's service-connected disabilities of right 
knee disorder, rated 30 percent; cervical spine disorder, 
rated 20 percent; neurological manifestations in the left 
upper extremity, rated 10 percent; allergic rhinitis, rated 0 
percent; and post operative residuals of a right foot cyst, 
rated 0 percent, are rated 50 percent disabling combined, and 
are not shown to be of such nature and severity as to 
preclude him from obtaining or maintaining any regular 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5290, 
5293, 8510-8517 (2002) (2003) 5235-5243, 8510-8517 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for neurological manifestations in the left upper 
extremity due to a cervical spine disorder have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8515 (2008).

3.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, the VCAA was enacted in 
November 2000, after the initial adjudication of the 
veteran's claim by the RO in June 1997.  Consequently, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in that claim.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  Under such 
circumstances, the United States Court of Appeals for the 
Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  Here, the veteran was sent VCAA-
compliant notification by letters dated in March 2003, May 
2004 (pursuant to the August 2003 Board remand), and 
September 2005, followed by readjudication of the appeal by 
SSOCs dated in May 2003, July 2005, and February 2008.

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the holding in Quartuccio, supra.  While 
he was not provided prior notice regarding effective dates of 
awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), he is not prejudiced by the timing of such notice, 
as the instant decision does not address any effective date 
matters.

Because there is a preponderance of the evidence against the 
claim seeking an initial disability rating in excess of 10 
percent for neurological manifestations in the left upper 
extremity due to a cervical spine disorder, any potentially 
contested issue regarding this downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of this pending issue.  

In regards to the remaining increased rating claims section 
§ 5103(a) requires: (1) at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1) and 
(3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Codes (i.e., element (2)), this information was 
included in the March 1998 and June 1999 statements of the 
case, as well as the SSOCs promulgated in August 1999, 
January 2003, May 2003, July 2005, and February 2008.  More 
importantly, the veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
In a September 2008 Appellant's Post Remand Brief, the 
veteran's representative indicated that the veteran's claims 
were ready for Board review.  Moreover, the veteran was 
accorded multiple medical examinations regarding this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

II.  Factual Background

VA Outpatient treatment records dated from 1995 to 1996 
indicated that the veteran had chronic neck pain and 
degenerative disc disease at C4-5 and C5-6.  A September 1995 
radiology report showed that there was a decrease in the 
normal lordosis that suggested some limitation of motion.  
There was degenerative disc disease at C5-6 that was 
evidenced by moderate narrowing of discs with localized 
moderate spurring and localized moderate degenerative 
spondylosis.  

Treatment records from Kaiser Permanente dated from 1995 to 
1999 included an October 1995 MRI report that showed 
degenerative changes at C5-6.  A January1996 Certification of 
Injury and Return to Work form noted that the veteran had 
severe disc disease that prevented him from returning to work 
for six weeks.  A June 1996 radiology report found that there 
were mild degenerative changes at C5-6 and C6-7.  There were 
no fractures, and no evidence of misalignment or soft tissue 
swelling.  A July 1996 MRI of the cervical spine showed mild 
broad-based disc bulging/osteophyte complex with moderate 
bony foraminal narrowing secondary to uncovertebral joint 
disease.  In December 1996 and January 1997, the veteran 
underwent cervical epidural steroid injections.  A December 
1996 Certification of Injury and Return to Work form noted 
that a soft neck collar was to be worn at all times while 
working, driving, or sleeping for a duration of six weeks.  
The veteran was to avoid bending or turning his neck.  A 
January 1997 evaluation of work restrictions indicated that 
the veteran could sit, walk, bend, squat, climb, kneel, 
twist, and stand for eight hours a day.  He could do 
intermittent lifting.  He was restricted to lifting 0-10 
pounds.  He had restrictions on pushing and pulling.  He 
could work eight hours a day.  A February 1997 Certification 
of Injury and Return to work form indicated that the veteran 
could lift 0-10 pounds.  He was to wear a cervical collar at 
all times.  Turning or bending of the neck was allowable as 
tolerated and should be discontinued for any pain.  An April 
1997 MRI showed cervical spondylosis at C4-5, C5-6, and C6-7 
as well as bony foraminal narrowing of various degrees at 
multiple levels.  A December 1997 Certification of Injury and 
Return to Work form showed that the veteran was unable to 
work from January 1997 to March 1998.  A March 1998 
Certification of Injury and Return to Work form reported that 
the veteran was unable to work from March to September 1998 
due to cervical disc disease.  A March 1999 record indicated 
that the veteran had left upper extremity radiculopathy.  

In May 1996 correspondence from Dr. B. T., it was noted that 
the veteran had significant degenerative disc disease of C4-5 
and C5-6 and would be enrolled in physical therapy for a 
week.  It was recommended that the veteran not carry heavy 
loads, e. g. mailbags, on his shoulders since this would 
aggravate his neck condition.  A cart for him to pull his 
mailbags would be preferable at work.  

On September 1996 VA examination, the veteran reported that 
he worked as a postal carrier for the past seven years and 
that he was on disability for two months (from June to August 
1996) due to neck problems.  He was currently back to work on 
light duty.  The diagnoses included status post right knee 
surgery, and history of neck pain.  

February 1997 correspondence from the United States (U. S.) 
Postal Service indicated that the veteran's request for light 
duty was disapproved due to the restrictions imposed by his 
physicians.  The letter stated that in January 1997 one of 
the veteran's physicians indicated that he could not reach 
above the shoulder, which precluded him from any casing 
duties and that he could not lift over 10 pounds or carry 
over his shoulder, which would extremely limit his carrying 
duties.  The veteran was advised to respond by March 1997, 
otherwise he would be considered as being absent without 
official leave.  

In March 1997, the veteran filed a claim with Centurion Life 
Insurance Company regarding his cervical spine disorder.  

In March 1997 correspondence form Kaiser Permanente, it was 
noted that the veteran was being treated for degenerative 
disc disease with radiculopathy and spasm.  The veteran 
required permanent restrictions from certain activities both 
at home and at work.  As of March 1997, the veteran was given 
permanent restrictions of no heavy work (i.e., no lifting, 
pushing, pulling) > 30-40 pounds and no work which required 
repetitive or prolonged neck flexion/extension/side bending.  
The veteran indicated that his workplace (the U. S. Postal 
Service) could not accommodate these restrictions.   

In a Supervisor's Statement form the U. S. Postal Service 
dated in March 1997, it was indicated that the U. S. Postal 
Service accommodated the veteran with his physician's medical 
restrictions since December 1995.  In December 1996, the 
veteran was totally unable to work.  

Records from the U. S. Department of Labor dated in March 
1998, reported the limited number of hours the veteran was 
able to engage in various activities.  It was noted that 
reaching above his shoulders was limited to 25 pounds.  May 
1998 records showed that the veteran was receiving disability 
for a cervical neck strain until it was determined that he 
was receiving compensation for a pre-existing cervical spine 
disorder.  February 1998 x-rays showed mild degenerative 
changes of the cervical spine with no subluxation on flexion 
and extension views.  Correspondence indicated that the 
veteran never had a neck strain and was treated for a neck 
condition which was not due to his postal occupation.  

Treatment records from Riverside County Regional Medical 
Center dated from 1998 to 2000 showed continued treatment for 
a cervical spine disorder and left arm numbness.  The records 
indicated that in July 2000, the veteran was involved in a 
motor vehicle accident.  July 2000 diagnostic imaging reports 
showed degenerative disc disease with cervical spondylosis 
deformans at C5-6 and C6-7.  There were no fractures or 
subluxation.  

December 1998 VA examination noted that the veteran worked 
for the U. S. Postal Service as a letter carrier for more 
than eight years.  However, because of his increasing neck 
and arm pain, he was terminated in 1996 for lack of an 
appropriate, sedentary type of job.  He indicated that he 
reached a point where he was unable to case mail or function 
as a letter carrier.  He reported that his neck pain was 
severe and required three to four vicodin a day for pain 
control.  He indicated that his neck pain was aggravated by 
all activities with pain going into the left shoulder and 
arm.  It was associated with paresthesia in the left upper 
extremity.  Physical examination revealed that extension of 
the cervical spine was to 10 degrees, right and left rotation 
was to 30 degrees, and right and left bending was to 20 
degrees.  With flexion, the chin reached to three finger 
breadths from the sternum.  He experienced pain upon reaching 
the above-stated ranges of motion.  There was no evidence of 
any weakness of the cervical musculature, but any effort in 
testing the strength was accompanied by pain.  There was 
tenderness of the trapezius musculature bilaterally and 
tenderness at the superior angle of the scapula bilaterally.  

An examination of the left upper extremity demonstrated full 
range of motion of the shoulders, elbows, wrists, and hands.  
There was a question of weakness of the triceps on the left 
although circumferential measurements of both upper arms 
measured the same.  There was no weakness of the forearm 
musculature.  The deep tendon reflexes were active and equal 
at 2+, but there was a stocking type hypoesthesia involving 
the entire left upper extremity to the level of the scapula.  
This was non anatomic in distribution.  X-rays were 
performed.  The diagnosis was that he had two level cervical 
spondylosis at C5-6 and C6-7 and minimal medial compartment 
degenerative knee disease with no evidence of any true 
instability.  The examiner commented that the veteran 
demonstrated symptomatic magnification of his subjective 
complaints.  He was employable with restrictions that related 
only to repetitive motions of the head and neck.   

A January 1999 VA examination noted that the veteran 
experienced pain in his cervical spine with radiation of the 
pain to the left arm associated with numbness and tingling 
sensations.  He also indicated that his allergies appeared to 
be seasonal, he had occasional pain in the right lateral 
aspect of the foot, and he was given a right knee brace for 
assistance with ambulation.  Physical examination revealed 
that his posture was abnormal with evidence of mild 
straightening of the cervical lordosis.  There was evidence 
of mild bilateral paraspinal muscle at C4-5 and C5-6.  There 
was also evidence of mild bilateral trapezius spasm.  There 
was no evidence of palpation bony tenderness.  The gait was 
abnormal and mildly antalgic favoring the right.  His motor 
function was normal.  Sensory was decreased in a somewhat 
non-dermatomal distribution involving the left ulnar nerve 
and radial aspect.  The reflexes including bicep, triceps, 
knee jerks, and ankle jerks were bilaterally equal and 2+.  
There was evidence of mild palpation tenderness on the left 
maxillary sinuses.  There was no evidence of puss, drainage 
or discharge.  There was evidence of mild right septal 
deviation.  There was evidence of mild obstruction of the 
nasal canal of approximately 30 percent on the right, but 
none on the left.  There was evidence of a small, less than 1 
cm, surgical scar on the lateral aspect of the right foot.   
The diagnoses included allergic rhinitis and residual of cyst 
right foot.  The examiner commented that based on the current 
objective and subjective factors on examination, he believed 
that the veteran was employable.  However, the veteran should 
avoid exposure to extreme cold and extreme heat in addition 
to poorly ventilated areas.  

A March 1999 neurosurgical consult from Anaheim Medical 
Center indicated that no specific radicular signs were 
detected at the time of examination.  

In correspondence received in July 2000 from Dr. A. S., he 
noted that the veteran had been evaluated and treated at 
Kaiser Permanente for past injuries and chronic cervical pain 
with referred pain and radicular symptoms.  His symptoms had 
been resistant to conservative treatment.  He currently was 
unable to work; however, future employment could not be 
determined at this time.  

On November 2000 VA examination report, it was noted that the 
medical records were reviewed.  At the time of examination, 
he veteran had complaints of pain that radiated to the left 
arm associated with repetitive arm movement and neck turning.  
He indicated that he had trouble brushing his teeth and 
dressing himself, but that he could do it.  He could not 
vacuum.  He was able to walk.  He had trouble driving a car, 
shopping, taking out the trash, pushing a lawn mower, and 
gardening, although he could climb stairs.  He currently was 
not employed.  Neurological examination revealed that the 
cranial nerves I-XII appeared within normal limits. His 
coordination was normal.  Upper extremity motor function was 
within normal limits.  He claimed that he had decreased 
sensation to light touch of the left arm greater than the 
right arm.  His reflexes were within normal limits.  Motor 
reflexes were within normal limits.  There was tenderness 
along the midline of the cervical spine.  There was no muscle 
spasm.  Range of motion studies showed that forward flexion 
was to 45 degrees, extension was to 15 degrees, right and 
left lateral flexion were to 20 degrees, right and left 
rotation were to 50 degrees.  The veteran complained of pain 
at the extremes of motion.  He had no fatigue, weakness, or 
lack of endurance from repeated use.  The veteran had 
decreased range of motion of the joints consistent with 
skeletal muscle spasm.  Degenerative hypertrophic lipping was 
noted anteriorly at the bodies of C5-6.  

The examiner commented that the veteran did not have cervical 
radiculopathy.  His symptoms of paresthesia were more likely 
than not related to mild carpal tunnel syndrome based on 
nerve conduction studies from January 2001.  Although the 
veteran claimed that he had pain and numbness radiating down 
the left arm, the nerve conduction studies apparently were 
negative and the last MRI report did not mention any cervical 
spinal stenosis.  His reflexes were intact and there was no 
muscle atrophy, etc.  The examiner indicated that the veteran 
was able to stand, walk, and sit for six out of an eight hour 
work day with appropriate breaks.  The veteran's cervical 
pathology did not preclude substantially gainful employment.  
He was able to bend and crouch.  He was able to do fine and 
gross manipulation with his hands.  He was able to lift 50 
pounds occasionally and 25 pounds on a little more frequent 
basis.  

Treatment records from Kaiser Permanente dated from 2001 to 
2004 showed continued treatment for neck pain, as well as 
complaints of knee and left shoulder pain.  

January 2003 VA examination indicated that the medical 
records were reviewed.  On examination, the veteran's gait 
was normal.  He was right hand dominant.  Examination of the 
cervical spine revealed the presence of painful motion, 
without muscle spasm or localized tenderness.  There were no 
signs of radiculopathy.  Flexion was limited at 45/65 degrees 
with pain at 45 degrees; extension was limited at 30/50 
degrees with pain at 30 degrees; right lateral flexion was 
limited at 15/40 degrees with pain at 15 degrees; left 
lateral flexion was limited at 35/40 degrees with pain at 25 
degrees; right rotation was limited at 50/70 degrees with 
pain at 50 degrees; and left rotation was limited at 50/70 
degrees with pain at 50 degrees.  The range of motion was 
limited by pain, but not fatigue, weakness, lack of endurance 
or incoordination.  There was good muscle tone, bilaterally, 
and strength was 5/5 in all extremities.  There was decreased 
sensation to light touch and pinprick in the left upper 
extremity from the shoulder down to the fingertips, without 
following any specific dermatome.  Otherwise, sensory was 
intact and equal, bilaterally, to pain and touch.  
Coordination was within normal limits.  Deep tendon reflexes 
were 2+ in the biceps and triceps, bilaterally.  Cranial 
nerves II-XII were grossly normal.  Cervical spine x-rays 
revealed moderate degenerative disc disease in the C5-6 and 
C6-7 articulations.  There was minimal spurring at the 
anterior margin of the superior end plate of C5.  The 
diagnosis was intervertebral disc syndrome.  The examiner 
commented that given the intact motor strength on examination 
of the upper extremities, taking the pain into consideration, 
this veteran should be capable of lifting and carrying 25 
pounds occasionally and 10 pounds frequently.  He was limited 
in performing frequent bending and turning the neck in 
performing overhead work.  He was also limited in using his 
left arm for performing frequent pushing and pulling.  As a 
result of the abnormal sensory findings on examination, he 
was limited in using his left hand for fingering and 
grasping.  The examiner stated that in his opinion, the 
veteran's cervical spine pathology did not preclude him from 
obtaining substantial gainful employment.  The veteran was 
employable with restrictions as described above.  

On March 2005 VA examination, it was noted that the claims 
file was reviewed.  On examination, there was no loss of 
cervical lordosis, erythema, ecchymosis, scars, masses, 
swelling, atrophy, or deformities.  Tenderness was noted over 
the superior nuchal ligament, mid spinous process, and 
trapezius muscles.  Forward flexion was 0 to 30 degrees; 
extension was 0 to 30 degrees; lateral flexion was 0 to 30 
degrees, bilaterally; and lateral rotation was 0-40 degrees, 
bilaterally.  The veteran was able to repeatedly flex/extend 
and lateral flex his neck six times before stopping because 
of pain.  Range of motion was limited by pain at 40 degrees 
in lateral rotation and flexion.  Pain had the major 
functional impact.  No atrophy or ankylosis was noted in the 
cervical spine or neck muscles.  Muscle strength of the neck 
muscles was reported as 5/5.  An MRI revealed degenerative 
changes and disc bulge involving a number of levels.  The 
cervical bodies were normal in height, marrow signal, and 
alignment.  The cervical cord was normal in sight and 
caliber.  The C2-3 level was unremarkable.  The diagnosis was 
post traumatic degenerative disc disease.   

The March 2005 VA examination also showed that the veteran 
had seasonal allergic rhinitis.  He reported a cycle of runny 
nose in the spring.  On examination, he had swollen boggy 
nasal mucosa with clear rhinorrhea.  There were no lesions, 
polyps, or obstructions.  The right foot had normal range of 
motion and no loss of sensation.  There was no loss of 
functional disability.  Flexion of the right knee was noted 
as 0 to 85 with pain at 85 degrees.  He could repeatedly 
flex/extend the right knee eight times before stopping due to 
pain.  There was no weakness or gross incoordination or 
awkward/excess motion demonstrated.  No atrophy or ankylosis 
was noted.  Muscle strength was 5/5.  There was a 1+ varus 
laxity and a negative McMurray's Lachman's and Drawer's sign.  
He did not use ambulatory aids when walking.  

Available records received from the Social Security 
Administration (SSA) included an application for SSA 
disability benefits.  There was also documentation from SSA 
that showed that the veteran's application was denied.  

III.  Criteria & Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000)  (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  The Cervical Spine and Neurological Manifestations in the 
Left Upper Extremity.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2008).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002. See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome. See 68 Fed. Reg. 51. 454 (August 27, 2003).  The 
criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, DC 5243 (2003).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  VA's General 
Counsel held if the veteran could receive a higher evaluation 
under the new criteria, the effect of the change would be 
liberalizing.  Therefore, the Board will consider the claim 
under the old rating criteria for the entire period of the 
appeal, and the new criteria from the effective date of the 
revisions.  See also VAOPGCPREC 7-2003.

Under the provisions of DC 5290, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.  The criteria for rating 
intervertebral disc syndrome remained essentially unchanged.  
Although the DC changed from 5293 to 5243.  See 68 Fed. Reg. 
51. 454 (August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:  
a 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.

The notes provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment are to be rated separately, under an 
appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Here, the RO assigned a 20 percent rating for the veteran's 
cervical spine disorder.  The Board will consider all 
potentially applicable DCs to determine whether a high rating 
is warranted.  

Given that neither ankylosis nor symptomatic vertebral 
fracture is shown under DCs 5285, 5286, 5287, these 
diagnostic codes are not for consideration.  Ratings in 
excess of 20 percent are available under other DCs that 
address limitation of motion of the cervical spine and 
intervertebral disc syndrome.  In order to warrant an 
increased rating for limitation of motion, there must be an 
actual or functional equivalent of severe limitation of 
motion or forward flexion of the cervical spine which is 
actually or functionally 15 degrees or less.  In regard to 
the new criteria for limitation of motion, the Board notes 
that pain is taken into account in evaluating limitation of 
motion. See 38 C.F.R. § 4.71a (2008).  In this case, the 
cervical spine disability is manifested by limitation of 
forward flexion ranging between 30 to 45 degrees with pain, 
limitation of extension between 10 to 30 degrees with pain, 
lateral flexion between 15 to 20 degrees with pain, and 
lateral rotation between 30 to 50 degrees with pain.  
Repetitive movement does not decrease range of motion.  
Weakness, fatigue, or incoordination has not been shown.  
Spasms and tenderness in the cervical spine area have 
occasionally been noted.  Based on the above-mentioned 
medical evidence, the findings do not demonstrate 
symptomatology that equates to, in general, a severe 
limitation of motion or, in particular, limitation of forward 
flexion to 15 degrees or less, even with full consideration 
of functional loss including pain and weakness on use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a rating in excess 
of 20 percent under the old criteria of DC 5290 or the 
revised criteria for rating spine disorders is not warranted.

The Board considered the guidance in DeLuca and the medical 
and lay evidence. However, nothing reflects that the veteran 
is functionally limited to severe limitation of motion or 15 
degrees or less of forward flexion.  Rather, the veteran 
retains functional use as noted above with some pain.  Again, 
fatigability, incoordination, or weakness has not been shown.  
The veteran has not subjectively established a functional 
restriction to severe limitation of motion or 15 degrees or 
less of forward flexion, and the objective evidence reflects 
far better range of motion and functional ability.

As the veteran's service-connected cervical spine disorder 
includes degenerative disc disease (DDD) and intervertebral 
disc syndrome, the Board will also consider whether a higher 
rating is warranted based on the criteria for rating 
intervertebral disc syndrome.  Here, a rating in excess of 20 
percent is not warranted pursuant to old DC 5293 regarding 
intervertebral disc syndrome because severe, recurring 
attacks with intermittent relief are not shown.  While he 
certainly suffers from cervical pain, the examinations of 
record do not show severe weakness, fatigue, lack of 
endurance or incoordination.  Spasm and tenderness have only 
occasionally been noted.  Without more significant functional 
limitation, a 40 percent rating for severe disc disease is 
not warranted.  Also a 20 percent is not warranted pursuant 
to the revised DCs 5293 and 5243 as incapacitating episodes 
having a total duration of at least four weeks in the past 
twelve months have not been shown, nor have such episodes 
been described by the veteran at any time during the pendency 
of the claim.  Although records from Kaiser Permanente 
indicated that the veteran was not able to work for weeks or 
months at a time between 1996 and 1998 and ultimately stopped 
working at the U. S. Postal Office due to his cervical spine 
disorder interfering with his ability to carry out his job as 
a letter carrier that required extensive lifting and carrying 
of heavy mailbags, there is no indication that the veteran 
had incapacitating episodes with physician prescribed bedrest 
or hospitalized (outside of the July 2000 motor vehicle 
accident) for this disorder for a duration of at least four 
weeks within a 12 month period.  Therefore, a higher (40 
percent) rating is not warranted based on intervertebral disc 
syndrome pursuant to any applicable DCs.

The veteran, however, has been awarded separate disability 
ratings for the neurological manifestations of his cervical 
spine disability under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  Effective September 23, 2002, the date of the change 
in law, the veteran has been awarded a separate 10 percent 
disability rating for his neurological manifestations in the 
left upper extremity due to his cervical spine disorder.  

Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the median nerve for the major 
or minor nerve.  A 30 percent is warranted for moderate 
incomplete paralysis for the major hand and a 20 percent 
rating for the minor hand.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.  A 70 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the major hand, and a 60 percent evaluation for the 
minor hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances. 38 C.F.R. § 
4.124a, DC 8515.

The veteran's left upper extremity disability is 
characterized by decreased sensation and pain in the left 
upper extremity; it does not rise to the level of moderate 
incomplete paralysis.  Upon VA examination in January 2003, 
there was good muscle tone, bilaterally and strength was 5/5 
in all extremities.  There was decreased sensation to light 
touch and pinprick in the left upper extremity from the 
shoulder down to the fingertips, without following any 
specific dermatome.  Otherwise, sensory was intact and equal, 
bilaterally, to pain and touch.  Coordination was within 
normal limits.  Deep tendon reflexes were 2+ in the biceps 
and triceps, bilaterally.  Cranial nerves II-XII were grossly 
normal.  Accordingly, a disability rating in excess of 10 
percent is not warranted for the veteran's left upper 
extremity disability.

In conclusion, no applicable criteria provide for a schedular 
rating in excess of 20 percent for a cervical spine disorder 
and an initial rating in excess of 10 percent for 
neurological manifestations in the left upper extremity at 
any point throughout the appeal period.  As such, there is no 
basis for staged rating, pursuant, to Fenderson and Hart, and 
the claim for higher rating must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of- 
the-doubt doctrine; however, as there is a preponderance of 
the evidence against the claims, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

B.  TDIU

TDIU may be assigned when the veteran is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities (without regard to age).  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent. 38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. §§ 3.321, 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).  Neither 
nonservice-connected disabilities nor advancing age may be 
considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose, supra, at 363.  Thus, the Board may not consider 
the effects of nonservice-connected disabilities on the 
veteran's ability to function.

The veteran's service-connected disabilities are rated 50 
percent combined.  The veteran is currently assigned a 30 
percent rating for a right knee injury, 20 percent rating for 
a cervical spine disorder, a 10 percent rating for 
neurological manifestations in the left upper extremity, a 0 
percent rating for allergic rhinitis, and a 0 percent rating 
for post operative residuals of a right foot cyst.  In 
reviewing the medical evidence of record there is no 
indication that the veteran's service-connected disabilities 
have become more disabling than the currently assigned 
ratings.  Thus, the above-outlined schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b).  The Board must determine whether the veteran is 
unemployable due to his service-connected disabilities 
regardless of their rating.  It is established VA policy is 
that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated as totally disabled."  
However, in these cases, in order for the veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some circumstance which places the claimant in 
a different position from other veterans with the same 
rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  Here, the RO has 
determined the factors warranting extraschedular 
consideration are not shown.

The Board likewise finds that the evidence fails to show that 
the disability picture presented by the veteran's service- 
connected disabilities is so exceptional or unusual as to 
warrant referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration of TDIU.  First, the record does 
not show frequent periods of hospitalizations for any 
service-connected disability.  Second, the evidence does not 
support a finding that the veteran is demonstrably unable to 
obtain or maintain employment due to his service-connected 
disabilities.

Multiple VA examiners specifically concluded that the 
veteran's service-connected disabilities would not preclude 
substantially gainful employment.  On December 1998 VA 
examination, the examiner commented that the veteran was 
employable with restrictions that related only repetitive 
motions of the head and neck.  On January 1999 VA 
examination, the examiner evaluated all of the veteran's 
service-connected disabilities and found that based on the 
objective and subjective factors on examination, the veteran 
was employable.  Although undated correspondence received 
from Dr. A. S. stated that the veteran currently could not 
work, Dr. A. S. did not indicate that the veteran's service-
connected disabilities were the sole reason and he indicated 
that future employment could not be determined.  On November 
2000 VA examination, the examiner commented that the veteran 
was able to stand, walk, and sit for six out of an eight hour 
work day, with appropriate breaks.  It was determined that 
the veteran's cervical pathology did not preclude 
substantially gainful employment.  The veteran was able to 
bend, crouch, occasionally lift 50 pounds, frequently lift 25 
pounds, and do fine and gross manipulation with his hands.  
On January 2003 VA examination, the examiner opined that the 
veteran's cervical spine pathology did not preclude him from 
substantial gainful employment.  He was employable with 
restrictions on performing frequent bending and turning the 
neck in overhead work.  He was limited in using his left arm 
for pushing and pulling and was limited in using his left 
hand for grasping.  

On March 2005 VA examination, all of the veteran's service-
connected disabilities were evaluated and there was no 
indication that the disabilities were more severe than the 
currently assigned ratings.  There also was no indication 
that the service-connected disabilities, alone, would 
preclude employment.  The Board recognizes that the service-
connected disabilities are such that they would preclude 
employment requiring extensive lifting, pulling, pushing, 
turning of the neck and left hand grasping.  This would 
likely rule out the veteran's prior occupation as a U.S. 
Postal Service carrier.  However, there are other jobs, more 
sedentary in nature, that have not been ruled out as a viable 
option for the veteran.  VA Form 21-8940, dated in July 1998, 
only listed his job with the U. S. Postal Service; he denied 
any vocational, technical, or specialized training; and 
reported a half-year completion of junior college.  He 
received temporary unemployment disability pay in November 
2000, but was not in receipt of worker's compensation or 
other long term disability income.  The record indicated that 
he had not attempted to secure any employment since his 
termination in 1998.  

In summary, there is no evidence showing that, by virtue of 
his service connected disabilities alone, the veteran is 
precluded from securing or following any substantially 
gainful employment.  There is a preponderance of the evidence 
against this claim, and it must be denied.


ORDER

Entitlement to a disability rating in excess of 30 for a 
cervical spine disability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for neurological manifestations in the left upper 
extremity is denied. 

Entitlement to TDIU is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


